Citation Nr: 0531046	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  94-43 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a concussion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for the residuals 
of a concussion and assigned a 10 percent rating.  The 
veteran perfected an appeal of the assigned rating.

His appeal was previously before the Board in March 1998, at 
which time the Board decided an issue no longer in appellate 
status and remanded the issue shown above for additional 
development.  That development has been completed to the 
extent possible and the case returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claim.

2.  The residuals of a concussion are manifested by 
subjective complaints of headaches, dizziness, memory loss, 
and impaired concentration.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of a concussion are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, 
Diagnostic Codes 8045, 9304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in June 1998 and June 2002 
by instructing him to submit the records of any treatment for 
the claimed disability.  In notices issued in January, April, 
and May 2003 the RO provided him section 5103(a) notices and 
informed him of the provisions of the VCAA and the specific 
evidence needed to establish entitlement to a higher rating.  
The RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.  The Board finds, therefore, that VA 
has fulfilled its duty to inform the veteran of the evidence 
he was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 187.

Although the section 5103(a) notices were sent following the 
June 1993 decision, the veteran has had more than two years 
following issuance of the notices to submit additional 
evidence or identify evidence for the RO to obtain.  He did 
not respond to any of the notices or the subsequent 
supplemental statements of the case.  Following issuance of 
the notices the RO readjudicated the substantive merits of 
his appeal in a June 2005 supplemental statement of the case.  
In readjudicating the claim the RO considered all the 
evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence of record on a de novo basis, 
and apply the same standard of proof.  The Board finds, 
therefore, that the delay in issuing a section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the VA treatment records the veteran 
identified, and provided him VA examinations in March 1993, 
October 1996, and June 1998.  The veteran presented testimony 
before the RO's Decision Review Officer in January 1994.  The 
RO made numerous attempts to obtain a copy of his claims file 
from the Social Security Administration (SSA), but was 
finally informed by that agency in January 2005 that the 
claims file could not be located and was not available to VA.  
The Board finds that no further action is needed to obtain 
those records because any further efforts would be futile.  
See 38 C.F.R. § 3.159(c)(2) (2005).

The veteran's representative contends that the case must 
again be remanded because the veteran has not been examined 
since June 1998.  There is no indication, however, that his 
disability has increased in severity since June 1998.  He has 
not had any contact with the RO since then, in spite of 
multiple requests for medical information by the RO.  The 
Board finds, therefore, that the evidence of record is 
adequate for determining the merits of his appeal, and that 
an additional examination is not warranted.  See VAOPGCPREC 
11-95 (an examination that was adequate for the RO's 
determination will ordinarily be adequate for the Board, 
unless the veteran alleges a worsening of the disability 
subsequent to that examination).  The Board concludes that 
all relevant data has been obtained for determining the 
merits of his appeal and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the appeal.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2005).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  If the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation is assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (2005).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in June 1993.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

According to Diagnostic Code 8045 for brain diseases due to 
trauma, purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., will be 
rated under the diagnostic codes specifically dealing with 
such disabilities.  Purely subjective complaints, such as 
headache, dizziness, insomnia, etc., will be rated 10 percent 
and no more under Diagnostic Code 9304.  The 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis

The veteran's service medical records show that he incurred 
scalp lacerations as a result of multiple blows to the head 
when apparently attacked by German civilians in October 1980.  
During the March 1993 examination he reported being 
unconscious after the attack in service.  He then complained 
of dizzy spells twice a week that lasted for about one 
minute.  He also complained of intermittent headaches that 
could occur at any time and last for one to two hours, foggy 
vision, and panic attacks.  The neurologic examination was 
normal, and the examiner provided an assessment of status 
post concussion with memory loss, difficulty with 
concentration, and episodic vertigo.

According to the VA treatment records the  veteran was 
evaluated and treated for complaints of dizziness, headaches, 
and poor concentration and memory from January 1993 to April 
1994.  Neurologic examinations during this time frame were 
normal.

In the January 1994 hearing he testified that he had problems 
with memory and concentration.  He also reported a number of 
psychiatric symptoms, including anxiety and depression.

During the October 1996 examination he also complained of 
problems with his memory and concentration, occasional 
headaches, temporary dizziness, and occasional blurry vision.  
He was a senior in college at that time and had a grade point 
average of 3.25, but complained of difficulty studying due to 
his problems with concentration and memory.  Examination 
revealed well-healed scars on the right orbital ridge and 
decreased sensation on the right.  On testing of memory and 
concentration the examiner found that his orientation and 
attention were 8/8, he named and repeated well, learning and 
arithmetic calculations were 4/4, his ability to abstract was 
3/3, information 3/3, construction 4/4, and recall 3/4.  The 
examiner entered diagnoses of status post head trauma with 
concussion, mild post-traumatic encephalopathy with dizziness 
and mild recall difficulty, well-healed scars, and no clear 
neurologic impairment.

The RO provided the veteran a VA psychiatric examination in 
June 1998, during which the examiner found that his immediate 
and delayed recall were good and that his attention and 
calculation ability were adequate.  His ability to name 
common objects was good.  The examination resulted in 
diagnoses of post-traumatic stress disorder (PTSD) and 
recurrent major depression, both of which the examiner found 
to be related to the in-service assault.  In an April 2005 
rating decision the RO granted service connection for PTSD 
and major depression, with a 30 percent rating assigned 
effective with the date of the veteran's claim in August 
1991.

The RO also provided him a VA neurology examination in June 
1998.  He again reported having problems with memory and 
concentration, but examination showed that his ability to 
concentrate was intact and he was able to recall three of 
three objects after five minutes.  He was, however, unable to 
remember who was president prior to Reagan without prompting.  
The examiner scheduled neuropsychological testing in order to 
more fully evaluate any neurologic deficiencies due to head 
trauma, but the veteran cancelled the testing.  

In accordance with Diagnostic Code 8045, purely subjective 
complaints resulting from head trauma will be rated 
10 percent and no more.  A 10 percent rating has been granted 
for the veteran's subjective complaints of headaches, 
dizziness, and memory and concentration problems.  The 
neurologic examinations did not reveal any objective evidence 
of significant problems with memory or concentration, and 
because the veteran failed to cooperate with the 
neuropsychological testing any findings that might have 
resulted cannot be considered in determining the appropriate 
rating.  

The examiner in October 1996 found decreased sensation, 
presumably to the right of the right orbital ridge scars.  
Pursuant to Diagnostic Codes 8205 and 8207, a 10 percent 
rating is applicable for moderate incomplete paralysis of a 
facial nerve.  See 38 C.F.R. § 4.124a (2005).  Because the 
nerve damage in this case was only sensory, and limited in 
area, the Board finds that those manifestations do not 
constitute more than mild incomplete paralysis of the nerve.  
For that reason the criteria for a separate compensable 
rating based on the nerve paralysis are not met.  

The psychiatric symptoms related to the in-service injury 
have been separately rated.  The Board finds that, in the 
absence of evidence of a diagnosis of multi-infarct dementia 
associated with brain trauma, the criteria for a higher 
rating have not been met since the veteran's claim for 
service connection was initiated in August 1991.  Fenderson, 
12 Vet. App. at 126-27.  For that reason the preponderance of 
the evidence is against the appeal to establish entitlement 
to a disability rating in excess of 10 percent for the 
residuals of a concussion.


	(CONTINUED ON NEXT PAGE)





ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for the residuals of a concussion is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


